Citation Nr: 1802439	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to a traumatic brain injury (TBI).

2.  Entitlement to a compensable initial disability rating in excess of 10 percent for right wrist tendonitis. 

3.  Entitlement to an initial disability rating in excess of 10 percent for amnestic and cognitive disorder due to traumatic brain injury (TBI). 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1987. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from May 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   

Additional evidence, notably additional VA medical records, were associated with the record in July 2016 after the July 2016 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ) and without waiver by the Veteran.  See 38 C.F.R. § 20.1304 (2017).  The additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.


FINDINGS OF FACT

1.  An eye disorder is not shown to be the result or consequence of the Veteran's military service or service-connected disability.

2.  Throughout the appeal period, symptoms of the Veteran's right wrist tendonitis did not more nearly approximate dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm, including as a result of pain or other functional impairment; there was no evidence of ankylosis.

3.  The Veteran's TBI is characterized by objective evidence on testing of mildly impaired cognition and complaints of memory loss. 

4.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for an eye disorder.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a schedular rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010, 5215 (2017).

3.  The criteria for an initial rating of 40 percent, but no higher, for residuals of a TBI have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8045 (2017).

4.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In October 2015, the Board remanded the Veteran's claims for additional development, to specifically provide the Veteran with additional VA examinations and obtain outstanding private and VA treatment records.  The Veteran underwent VA examinations in December 2015, January 2016, and June 2016.  Although the RO requested the Veteran identify any private treatment records for his eye disorder, the Veteran did not respond and no additional private treatment records were obtained.  Additional VA treatment records were obtained and added to the claims file.  Thus, there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.


II.  Rules and Regulations

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established on a secondary basis, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Veteran contends that his current eye disorder is due to boxing injuries in service or secondary to his service-connected TBI.  During a June 2015 Board hearing, the Veteran testified that before going into the military, he did not wear glasses and had perfect vision.  He also testified that when he started boxing [in service], he could see a black spot in his left eye.  The Veteran contended that it is connected to his TBI and headaches.

The Veteran's service treatment records (STRs) contain numerous references to boxing, and also note the Veteran's vision acuity at various times.

The Veteran's June 1980 report of medical examination for enlistment purpose reflects that he had defective visual acuity.  He was noted to have a physical profile of a "2" for the Eyes.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial MOS classification and assignment.  See Army Regulation (AR) 40-501.  Thus, the Veteran had abnormal vision upon entrance.  However, the report does not note amblyopia (i.e. lazy eye) or exotropia.

A July 1980 basic trainee exam form reflects vision test results and that the Veteran should follow up with optical.

August 1982 STR reflects that the Veteran had complaints of an eye injury.  The assessment indicated a scleral abrasion.  During an August 1982 follow-up, the Veteran complained of left eye pain for two days.  Range of motion was within normal limits, and there was no swelling.  There was no assessment and the Veteran was to return to duty.

An October 1984 optometry clinical record for a routine vision reflects that the Veteran reported that he had never had surgery, injury, or serious disease of the eye.  He did not report any difficulty with his vision or eyes.  He was diagnosed with mild refractive amblyopia, as well as two other assessments.

A December 1984 optometry clinic record reflects that the Veteran's spectacles were adjusted and dispensed.

The Veteran's July 1985 report of medical examination for periodic purpose reflects that the Veteran had decreased visual acuity in the right eye.

A November 1986 STR reflects a vision screening from the optometry clinic which notes vision screening results.

The Veteran's March 1987 report of medical examination for separation purposes (ETS (expiration of term of service)) reflects that the Veteran had defective visual acuity which existed prior to service.  He was noted to have a physical profile of a "2" for the Eyes.

During a February 2013 VA TBI examination, the examiner indicated the Veteran has visual impairment as a residual of TBI.

The Veteran underwent an examination (DBQ) in February 2014.  The report is negative for any complaints of, or treatment for, a "black spot" in the left eye, and notes the diagnosis of amblyopia (lazy eye).  It later refers to exotropia (misalignment of the eyes) related to childhood.  The examiner stated that the Veteran's weak eye is not related to head injuries in service from boxing.  The examiner noted that amblyopia is related to childhood poor vision.

The Veteran underwent an additional examination (DBQ) in January 2016.  The examiner noted diagnoses of refractive amblyopia, exotropia, and vitreous degeneration.  The Veteran complained of a black spot in his left eye that moves around and has been present for "years."  He stated his right eye has always been weaker than the left.  He has worn glasses since after he started boxing.  He reported many hits to the face and eye while boxing but denied any other eye injuries, surgeries, loss of vision, or diplopia.  The examiner reviewed the claims file and conducted a physical examination.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran had vitreous degeneration, an acquired eye condition with symptomatic "black spot" in the left eye which is less likely than not casually related to service to include boxing or a service-connected TBI.  This ocular finding and symptoms did not occur until 2014, 27 years after the Veteran was discharged from service.  The examiner also noted the Veteran has amblyopia which is secondary to congenital uncorrected refractive error and strabismus.  

In an additional June 2016 VA opinion, the examiner determined the Veteran has amblyopia OD (right eye) which is secondary to congenital uncorrected refractive error and strabismus.  This condition is not causally related to service, to include boxing in service, or a service-connected disability (e.g. TBI).  Thus, the evidence is that is congenital and further VA regulations provide that such eye disabilities are not for service connection.

Additional private and VA treatment notes in the file are consistent with the VA evaluations above.  In an April 2012 VA treatment note, the Veteran reported his right eye has always been weak and when he went into the military his eyes were fine.  He boxed in the military and he thinks that is why his right eye does not see as well.  He does not have any recollection of any injury, doctor visits, or surgeries for the right eyes.  He stated his eyes feel fine.  After a physical examination, the examiner noted diagnoses of mild anisometropic, strabismic amblyopia, likely longstanding, due to lack of double vision.  The examiner also noted blurred vision secondary to hyperopia, astigmatism, and presbyopia. 

At the outset, the Board notes that the February 2014 VA optometrist reported a current diagnosis of refractive amblyopia.  However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  As such, to the extent that the Veteran's claim concerns this diagnosis, no further development is required and service connection is not warranted.

The evidence clearly shows that the Veteran has additional eye disorders, diagnosed as exotropia and vitreous degeneration.  As such, the critical question is whether either of these current eye disorders was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

In this case, the only evidence that suggests the Veteran has an eye disorder secondary to his service or service-connected TBI is the February 2013 VA TBI examination report.  However, the Board finds the February 2014, January 2016, and June 2016 VA opinions of more probative value.  The February 2013 VA examiner failed to provide any rationale for the opinion expressed, whereas the February 2014, January 2016, and June 2016 VA opinions rendered complete and thorough rationales referring to the medical evidence within the Veteran's claims file.  As noted, the January 2016 VA optometrist considered the Veteran's reports of boxing injuries (to include TBI) in service and continuity of left eye problems thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the February 2014 and January 2016 VA examiners concluded that the Veteran's current eye disorders were not caused by or a result of any incident in military service.  The examiners' conclusions were fully explained and consistent with the evidence of record.  

In this regard, the Board is cognizant that there is not a direct opinion on aggravation, but under the facts of this case, the Board finds that another remand to obtain an additional opinion on this question would serve no useful purpose.  Here, the evidence, to include the Veteran's own contentions do not indicate that an eye disability is aggravated by a service-connected disability.  Rather, the contention is that an eye disability is part of the service-connected TBI issue.  Here, the evidence indicates that the disabilities are related to congenital disability and not related to service or part of the service-connected disability.  Although the Board has sympathetic to the assertions, the Board cannot find a basis to grant this claim or remand for additional questions to be addressed.

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's eye disorder was caused, or aggravated, by his service-connected TBI.  Although the Veteran has maintained that evidence proves that his eye disorder is the result of his service-connected disability, this assertion is inconsistent with other, more probative evidence of record.  See Caluza, supra.  In this regard, the Board finds that the January and June 2016 VA opinions offer the strongest and most persuasive evidence regarding the etiology of the Veteran's eye disorder.

Although the Veteran is competent to report his subjective symptoms, such as eye symptoms, he is not competent to report that he has a current acquired eye disability due to service.  The diagnosis of, and the determination of the etiology of, an eye disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have the requisite medical knowledge or expertise.  Here, the VA examiners have opined that the Veteran does not have a current eye disability due to service.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an eye disability because the most persuasive and probative evidence of record is against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for an eye disability is not warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

	A.  Right Wrist Tendonitis

Wrist disabilities are generally rated based on limitation of motion under Diagnostic Codes (DCs) 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right wrist disability.  38 C.F.R. § 4.69.

Under DC 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran has been assigned a 10 percent rating.  A 10 percent rating is the maximum evaluation available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C F R §§ 4.40, 4.45, 4.59 (2010); DeLuca v Brown, 8 Vet App 202, 204-207 (1995). 

Based upon the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist tendonitis disability.

The Veteran filed a claim for service connection in May 2011.  In a May 2013 rating decision, the RO granted service connection for right wrist tendonitis and right carpal tunnel syndrome.  The Veteran appealed the rating for right wrist tendonitis, but did not appeal the initial rating for right carpal tunnel syndrome. 

STRs indicate the Veteran was treated for a ganglion cyst on his right wrist in September 1984.  

During a January 2013 VA examination, the examiner reported a diagnosis of tendinitis of the right wrist.  The examiner noted the Veteran had a history of ganglion cyst.  The Veteran reported the condition had resolved and he does not have any symptoms from this.  Range of motion testing of the right wrist showed palmar flexion was to 55 degrees, pain at 55 degrees.  Dorsiflexion was noted to 60 degrees, with pain at 60 degrees.  Right wrist radial deviation ended at 20 degrees without objective evidence of painful motion.  Right wrist post-test radial deviation ended at 20 degrees.  Right wrist ulnar deviation ended at 25 degrees with objective evidence of painful motion at 25 degrees.  Right wrist post-test ulnar deviation ended at 25 degrees.  Left wrist palmar flexion was noted to 80 degrees or greater, and to 70 degrees or greater of dorsiflexion, without painful motion.  On repetitive testing, there was no additional loss of range of motion.  The examiner noted the Veteran's right wrist showed less movement and pain on movement after repetitive use.  

During a June 2015 Board hearing, the Veteran complained of pain every night while he sleeps.  He reported a throbbing pain.  He also stated he had reduced range of motion. 

The Veteran underwent an additional VA examination in December 2015.  The examiner reported a diagnosis of tendinitis of the right wrist.  The Veteran denied flare-ups of the right wrist.  The examiner noted the Veteran did not report having any functional loss or functional impairment of the joint.  Upon physical examination, the examiner noted right and left wrist range of motion testing was normal without evidence of pain on examination.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  The examiner noted pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal.  The examiner noted the Veteran regularly uses a brace, but it is for his service-connected carpal tunnel syndrome.  The examiner reported that the Veteran's symptoms are classic for carpal tunnel syndrome.  There were no objective findings or reported symptoms to support a diagnosis of chronic right wrist tendonitis.  Previous right wrist tendonitis diagnosis was either acute and resolved or diagnosed in error.  The current reported symptoms are part and parcel of his service-connected right carpal tunnel syndrome and not a separate condition or diagnosis. 

During an April 2016 VA examination, the examiner noted the Veteran is service-connected for right wrist tendonitis and right carpal tunnel syndrome.  The Veteran denied pain in either wrist on date of exam.  X-ray of both wrists on date of       exam was normal.  Range of motion testing of both wrists showed palmar flexion was to 70 degrees, dorsiflexion to 60 degrees, right wrist radial deviation to 20 degrees , and right wrist ulnar deviation to 45 degrees.  The examiner noted the mild bilateral decrease in range of motion equal bilaterally suggestive of limitation due to age. The examiner noted that the range of motion itself does not suggest functional loss as there was no pain noted on examination.  There was no additional loss of function or range of motion upon repetitions.  The examiner noted pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal and there was no evidence of ankylosis.  The examiner reported night time wrist splints were used for carpal tunnel syndrome.  The examiner reported the Veteran's condition does not impact his ability to perform any type of occupational task.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 10 percent for right wrist tendonitis.  Here, there is no clinical evidence of any ankylosis of the right wrist or fingers.  Similarly, the lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7; 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 requires range of motion testing requirements with which VA must comply, is not for application, as range of motion findings will not result in a higher rating.  Moreover, any deficiency in estimating the degree of additional loss of motion due to flare-ups is harmless.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating based on range of motion findings).

The Board recognizes that the Veteran has had additional symptoms of pain and tingling in his fingers; however, these symptoms have been attributed to his service-connected carpal tunnel syndrome, which is not currently on appeal.  

For the foregoing reasons, a rating in excess of 10 percent is not warranted for the Veteran's right wrist tendonitis for the entire appeal period.  As the preponderance of the evidence is against a higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

      B.  TBI 
      
The Veteran's residuals of TBI have been rated 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.124a, DC 8045.  Under that DC, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders), when there is a diagnosis of a mental disorder, such as PTSD.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate each condition under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Veteran asserts his TBI symptoms warrant a disability rating higher than the currently assigned 10 percent disability rating. 

The Veteran underwent a VA examination in February 2013.  The examiner noted a diagnosis of TBI as well as chronic mild amnestic disorder due to TBI and chronic mild cognitive disorder due to TBI.  The Veteran reported he suffers from memory loss as a result of being repeatedly hit in the head while being a military boxer.  The examiner described the Veteran's memory loss as mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran reported he is often forgetful of the names of people he meets, including boxing team members.  He has trouble finding the proper word to describe something.  His wife will give him a list of things to buy in the store, and the Veteran has come home empty handed because he could not remember what she told him.  He then refers to the list and is able to complete the task.  The examiner noted that during testing, he was able to remember three out of three objects at the end of one minute.  He was only able to remember two of three objects at the end of fifteen minutes.  The Veteran also complained of mild cognitive dysfunction which takes the form of having difficulty synthesizing disparate information.  This problem is separate from his memory dysfunction.  However, he is more troubled by his memory dysfunction.  

Upon evaluation, judgement was noted as normal.  Social interaction was noted as routinely appropriate.  The Veteran was noted as oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran exhibited subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  The Veteran complained of frequent mild headaches.  He also previously complained of dizziness, but he does not suffer from that symptom at this time.  There was no evidence of neurobehavioral effects.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  The examiner indicated the Veteran has visual impairment, headaches, and broken nose due to TBI.  There were no other pertinent physical findings, complications, conditions or signs or symptoms.  The Veteran is usually able to compensate for his memory dysfunction.  However, he lost a construction job approximately four years ago when he repeatedly forgot information.  One of his jobs was to put away tools.  He forgot to do that on several occasions.  The tools were stolen one night.  While the Veteran is usually able to compensate for his memory dysfunction, it has been a recurrent mild problem for him.  

During a June 2015 Board hearing, the Veteran testified he loses stuff frequently.  He states he asks his wife where something is 10 to 15 times per day.  He also cannot remember a lot of things on the job.  The Veteran reported he avoids talking to others as he forgets things and will repeat himself.  He stated he does not drive often unless he has someone with him because he may get lost.  The Veteran reported he has to take a list to the store, or he will forget items. 

The Veteran underwent an additional VA examination in December 2015.  The examiner noted a diagnosis of TBI as well as amnestic and cognitive disorders due to TBI.  The Veteran reported that since his last VA examination, he continues to have problems with memory.  The examiner described the Veteran's memory loss as mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran reported he forgot his cell phone at the store, and he has trouble remembering names.  He stated he has to make a list to remember what he has to do.  Judgement was noted as normal.  Social interaction was noted as routinely appropriate.  The Veteran was noted as oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran exhibited subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  The Veteran stated he has headaches, with occasional use of prescribed medications.  No prostrating headaches were reported.  There was no evidence of neurobehavioral effects.  He was able to communicate by spoken and written language and able to comprehend spoken and written language.  His consciousness was normal.  The examiner indicated the Veteran had no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The examiner noted the Veteran arrived for his appointment on time, a bit early, and drove himself.  He was neatly groomed, oriented, and spoke articulately in clear and concise conversation.  He reported working temporarily for the city doing "odd jobs" like sweeping/raking "to make ends meet."  The examiner stated the Veteran's traumatic brain disease (amnestic and cognitive disorder due    to TBI) is mild on exam and stable when compared to previous VA examination.

VA treatment records show ongoing complaints of poor memory.  A February 2014 VA progress note indicates the Veteran was screened for cognitive impairment using the Blessed Orientation-Memory-Concentration (BOMC) test and scored 17, suggesting cognitive impairment.  During a February 2014 VA mental health consultation, the Veteran reported memory (short and long term) lapses, forgets conversations, forgets items to purchase at the grocery store.  During a March 2014 follow-up, the Veteran reported problems with memory over the last four to five years and indicated problems recalling names and faces and was troubled by an instance where a person he went to high school with remembered him though he was unable to remember this individual.  A February 2015 VA progress note indicated the Veteran exhibited poor memory and had a difficult time following the conversation.  

The Veteran is separately compensated for headaches (30 percent under DC 8100) as a distinct diagnosis, thus symptoms related to that disability cannot be contemplated in the increased rating for TBI.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In considering the symptoms that are not already contemplated under the DCs pertaining to headaches under the facets of TBI, the Board finds that the Veteran's impairment is at most mild.  Nonetheless, the Board finds the Veteran's TBI warrants an increased 40 percent disability rating.  The Board notes that the February 2014 VA progress note included the BOMC Test which showed objective evidence suggestive of cognitive impairment.  As such, memory, attention, concentration, executive functions are described as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions, resulting in moderate functional impairment (level of impairment of 2).  

The Board finds the Veteran's assigned levels for the additional facets would not warrant a higher disability rating.  Motor activity is normal (level 0); visual spatial orientation is normal (level 0); communication is normal (level 0); consciousness is normal; subjective symptoms do not interfere with work (level 0); no evidence of neurobehavioral effects (level 0); and, the Veteran is able to communicate (level 0).  The level of the highest facet is 2, which warrants a 40 percent rating, but no higher.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's assertions that the disabilities at issue here are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence of record concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

      
C.  TDIU
      
Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for bilateral hearing loss, migraine headaches, right hand carpal tunnel syndrome, right wrist tendonitis, amnestic and cognitive disorder due to TBI, tinnitus, degenerative joint disease of the right little finger, and nasal fracture.  The Veteran's combined disability rating is 80 percent prior to June 13, 2013, and 90 percent thereafter, with a 70 percent rating for bilateral hearing loss.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).

In an August 2015 formal claim for TDIU, the Veteran reported that from April to May 2013 he worked 15 hours per week as a laborer, and from June 2014 to present (the date of this claim) he worked 30 hours per week as a laborer.  He stated he has two years grade school education.  The Veteran asserted cannot work full time and as his tinnitus, migraines, right hand carpal tunnel syndrome, bilateral hearing loss, cognitive disorder, eyesight, and memory prevent him from being able to work. 

During a June 2016 Board hearing, the Veteran reported he works as a temporary laborer for the City of Portsmouth three days per week.  

In a January 2013 VA examination, the examiner found the impact of the Veteran's peripheral neuropathy on the Veteran's ability to work is difficulty with repetitive use of the right hand (right hand dominant) such as twisting or hammering.

During a February 2013 VA examination, the Veteran reported he lost a construction job because he forgot to put away tools on several occasions and on one occasion they were stolen.  The examiner noted that while the Veteran is usually able to compensate for his memory dysfunction, it has been a recurrent mild problem for him. 

During a January 2014 VA examination, the Veteran reported his headaches limit his productivity due to difficulty concentrating. 

In a March 2014 VA examination, the Veteran complained of ringing in his ears that impacts his ability to sleep.  He also stated that he has to see people to understand their speech.  

In a March 2016 VA progress note, the Veteran complained of worsening hand pain that is often so intense that is disrupts his sleep and his ability to work.  

An April 2016 VA audio examiner determined the Veteran's hearing loss and tinnitus do no impact ordinary conditions of daily life, including the ability to work.  

The April 2016 VA examiner reported the Veteran's headache condition does not impact his ability to work.  However, the Veteran reported 4 headaches per week, non-prostrating, which cause sensitivity to light and sound and last less than one day. 

The June 2016 VA joints examiner indicated the Veteran's had no functional impairment form his service-connected tendonitis.  However, the examiner also noted the Veteran has repeatedly complained of pain, numbness and tingling which was identified as due to his service-connected carpal tunnel syndrome.  

Given the Veteran's physical and mental impairments, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.  The evidence of record indicates that his service-connected disabilities, in concert, prevent the employment.  

In sum, the Board finds that Veteran's service connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The AOJ will assign the effective date of this award and the Veteran will have the opportunity to appeal the effective date of this award if he is in disagreement.



ORDER

Entitlement to service connection for an eye disability, to include as due to a traumatic brain injury (TBI) is denied.

Entitlement to an initial disability rating in excess of 10 percent for right wrist tendonitis is denied. 

Entitlement to an initial disability rating of 40 percent, but no higher, for amnestic and cognitive disorder due to traumatic brain injury (TBI) is granted for the entire period on appeal subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits..



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


